Citation Nr: 0102281	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active duty from August 1946 to January 1950.

The instant appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for a mental disorder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

It appears that all service medical records have not been 
associated with the claims folder.  A December 1998 response 
from the National Personnel Records Center (NPRC) indicated 
that the appellant's service medical records could not be 
located and that additional information was required before a 
more extensive search could be made.  The additional 
information requested included furnishing all service numbers 
and his social security number; furnishing a copy of his 
separation record; and requesting that he submit copies of 
any service documents.  Although the appellant provided the 
RO with a partially-completed NA Form 13055; a complete NA 
Form 13075; a copy of his service separation records (DD Form 
214 and WD AGO Form 100); a copy of his honorable discharge; 
a copy of his separation examination; and a written statement 
dated in December 1998, it does not appear that these records 
were forwarded to the NPRC so that a more extensive search 
could be made.  The RO should notify the appellant of its 
subsequent efforts to develop his service medical records and 
should describe any further action to be taken in this 
regard.

The Board has recharacterized the issue to include PTSD as 
the written statements and sworn testimony of the appellant 
and his representative indicate their belief that his 
psychiatric disorder is related to traumatic events in 
service.  The appellant's statements tend to show that he was 
involved in combat.  Thus, the RO should consider the claim 
to include PTSD and should also consider the application of 
38 U.S.C.A. § 1154(b).  

The regulation governing the award of service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended during the pendency 
of this appeal.  64 Fed. Reg. 32807 (June 18, 1999).  One of 
the changes to section 3.304(f) stipulates that an award of 
service connection for PTSD depends on whether there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In lieu of the fact that additional evidentiary development 
will be required, to include stressor-verification 
development, as set forth below, the Board believes that the 
RO should have the appellant examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors and a complete review of all the 
evidence in the claims file.  

Further, the veteran is notified that to prevail in a claim 
for PTSD, the evidence must also show a link, established by 
medical evidence, between current symptoms and an in-service 
stressor as well as credible supporting evidence that the 
claimed in-service stressor occurred.  However, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000). 

In addition, the veteran is notified that certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In this regard, the appellant has also repeatedly asserted 
that he was treated shortly after service, in the early 
1950's, at a VA hospital (VAH) in Coral Gables, Florida.  
Persistent efforts by the RO revealed that personnel at the 
VA Medical Center in Miami, Florida, (where Coral Gables VAH 
records are now presumably located as the VA no longer has a 
facility in Coral Gables) were unable to locate the records.  
Nevertheless, the claims folder does contain a one-page 
Record of Hospitalization (VA Form 10-2593) which reveals 
that the veteran was admitted to the Coral Gables VAH on 
December 18, 1951, and the primary diagnosis was "manic 
depressive reaction, manic type, chronic, moderate, in 
remission."  He was discharged on March 9, 1952, with a 
disposition of "psychosis, type undetermined."

In addition, an August 1952 Application for Hospital 
Treatment or Domiciliary Care (VA Form 10-P-10) included a 
signed statement from a private physician that the veteran 
was diagnosed with a psychosis, type undetermined.  The 
veteran is hereby informed that medical records of 
psychiatric treatment shortly after service, particularly 
within his first year after service separation, is the type 
of evidence that would assist in substantiating his claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should make any further 
reasonable efforts to develop additional 
service medical and personnel records.  
The information received should be 
associated with the claims folder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought, should 
notify him of its efforts, and should 
describe any further action to be taken in 
this regard.  These efforts should 
continue until it is reasonably certain 
that these records do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his psychiatric disorder(s) that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence.  In particular, copies of all 
VA treatment records, including:

a.  Records developed prior to 
October 1998 and subsequent to 
November 1999 at the Jackson VAMC; 
and 

b.  Records from the Coral Gables VA 
hospitalization from December 1951 
to March 1952.  If further efforts 
to obtain these particular records 
would be futile, the RO should so 
inform the veteran.

Copies of all such records should be 
associated with the claims folder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.  

3.  The RO should contact the appellant and 
inform him that he may submit any other 
corroborating evidence he may have pertaining 
to alleged stressors experienced during his 
tour of duty in Korea, both combat and non-
combat related.  The appellant should be 
advised that a meaningful research of his 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor.  Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors from 
military as well as nonmilitary sources.  All 
attempts to obtain records which are 
ultimately not obtained should be documented.  
The RO shall inform the appellant if the VA 
is unable to secure any of the relevant 
records sought.  

4.  The RO also should request 
verification of the appellant's reported 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should attempt 
to verify any detailed stressor 
information provided by the appellant.  
All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  If the 
RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner 
should comment on the approximate date of 
onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record.  
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for a psychiatric 
disorder, to include PTSD.  The RO should 
consider 38 U.S.C.A. § 1154(b).  Then, the RO 
should issue a Supplemental Statement of the 
Case (SSOC) to the appellant on the issue on 
appeal which sets forth the evidence received 
by the RO since the last SSOC was issued.  
The appellant and his representative should 
be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



